Citation Nr: 1100181	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-37 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1943.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Newark, New Jersey Department 
of Veterans' Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in July 2010 for 
further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran failed to appear or VA examination scheduled in 
August 2010, regarding his claim for a compensable disability 
rating for bilateral hearing loss and has not provided an 
explanation or good cause for his failure to report for that 
examination.

2.  The record is absent of any objective medical evidence 
regarding the Veteran's current bilateral hearing loss; the 
Veteran's subjective reports include that he cannot hear like a 
normal person, his ears run and they fill up with wax.  


CONCLUSION OF LAW

The requirements for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating, he was provided notice of the VCAA in August 
2008.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  The Veteran 
also received notice in August 2008, pertaining to the downstream 
disability rating and effective date elements of his claim, and 
was furnished a Statement of the Case in June 2009 with 
subsequent re-adjudication in April 2010 and October 2010 
Supplemental Statements of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes statements from 
the Veteran and his representative.  

The Veteran was scheduled for a VA examination in August 2010 to 
assess the severity of his service-connected bilateral hearing 
loss; however he failed to report for the scheduled VA 
examination and good cause has not been shown.  The Board 
observes that the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The failure to 
report to a scheduled examination, without good cause, may result 
in a denial of claims for service connection and for a higher 
initial rating (as such original claims will be considered on the 
basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  
Therefore, because the Veteran has not shown good cause for his 
failure to report for his most recently scheduled VA examination, 
the Board will proceed based on the evidence of record.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Kowalski v. Nicholson, 
19 Vet. App. 171, 180 (2005).

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  Thus, 
the Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 0 percent 
(noncompensable) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies 1000, 
2000, 3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated from 
Level I for essentially normal hearing acuity through Level XI 
for profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with the 
results of a puretone audiometry test.  The vertical lines in 
Table VI (in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by intersecting 
the vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the puretone decibel 
loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation for 
the ear having the poorer hearing acuity.  For example, if the 
better ear has a numeric designation Level of "V" and the poorer 
ear has a numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

Effective June 10, 1999, pertinent regulatory changes were made 
to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  
The provisions of 38 C.F.R. § 4.86(a) now provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now 
provide that, when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Analysis

In statements made throughout the duration of the appeal, the 
Veteran has maintained that he cannot hear like a normal person, 
that his ears run sometimes and that his ears fill up with wax.  

In an attempt to determine the severity of the Veteran's current 
hearing loss, VA scheduled the Veteran for an audiological 
examination in April 2010, but examination was cancelled with the 
cited reason being that the Veteran withdrew his claim.  Having 
found no evidence in the record that the Veteran intended to 
withdraw his claim, the Board remanded the claim in July 2010 so 
that the Veteran may be provided another VA examination for the 
purposes of determining the current severity of his bilateral 
hearing loss.  Another VA audiological examination was scheduled 
in August 2010, but examination was cancelled with the cited 
reason being that the Veteran failed to report for the 
examination.  The Veteran has never offered an explanation or 
attempted to explain why he did not appear for this VA 
examination.  Moreover, the VA medical center notice of the 
August 2010 VA examination, informing the Veteran of the date and 
time of his scheduled examination, was mailed to the Veteran's 
correct address of record.  

The scheduled VA examination was necessary to decide the claim 
for a compensable rating for bilateral hearing loss.  
Specifically, as the Veteran has not submitted any private or VA 
treatment with respect to his current hearing loss disability 
during the pendency of the appeal, the examination would have 
resolved for the record the current symptomatology of the 
Veteran's bilateral hearing loss.  As the record stands however, 
there is no objective evidence of record demonstrating the 
Veteran's current bilateral hearing loss symptomatology.  

Given the presumption of regularity of the mailings of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the lack of explanation 
regarding his failure to report to the scheduled August 2010 VA 
examination, the Board finds that the Veteran did not show good 
cause.  See 38 C.F.R. § 3.655.  Since the Veteran failed to 
report for the scheduled VA audiological examination without good 
cause and has not submitted any additional private or VA 
treatment records regarding his hearing loss disability, there 
are no findings with which to apply the rating criteria.  
Therefore, the Board finds that additional efforts to schedule 
examinations would be futile, and the increased rating claim must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


